PER CURIAM.
Cumbie has appealed from a guidelines departure sentence for attempted capital sexual battery, imposed following this court’s reversal and remand for re-sentencing in Cumbie v. State, 539 So.2d 538 (Fla. 1st DCA 1989). We affirm on both issues raised herein, but as we did in Wilson v. State, 548 So.2d 874 (Fla. 1st DCA 1989), review pending Case No. 74,872, certify the following question as one of great public importance:
Whether abuse of a position of familial authority over a victim may constitute a clear and convincing reason justifying the imposition of a departure sentence for a conviction of attempted capital sexual battery?
Affirmed.
BOOTH, JOANOS and BARFIELD, JJ., concur.